


Exhibit 10.35






AMENDMENT NO. 8, dated as of October 18, 2009,
to that Employment Agreement dated April 1, 2002 (the "Agreement")
by and between David Bonnett (the "Executive") and
AMERICAN MEDIA, INC. (the "Company").


Effective as of the date first written above, the Agreement is hereby amended as
follows:


1.    Paragraph 1a of the Employment Agreement is hereby deleted and the
following substituted therefore:


Employment Term. The Company shall employ Executive until March 31, 2011 (the
"Employment Term") on the terms and subject to the conditions set forth in this
Agreement. The Agreement shall be considered effective as of April 1, 2002 (the
"Effective Time").


All other terms and conditions of Your Employment Agreement and any subsequent
amendments of that Employment Agreement shall remain in full force and effect
(unless modified above).


IN WITNESS WEREOF, the parties hereto have duly executed this Amendment No. 8 as
of the date first written above.


                                
AMERICAN MEDIA, INC.
 
 
 
 
By:
/s/ David Pecker
 
 
 
David Pecker
 
 
 
 
 
 
 
/s/ David Bonett
 
 
 
David Bonnett
 
 
 
 
 
 
 
 
 
 
 
 
 
 





